DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS of 4/28/2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following rejection is reiterated:
Claims 1-3, 7, 20-22, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McAlister et al. [US PGPUB 2013/0334414 A1] in view of Ng Tari et al. [US PGPUB 2017/0329842 A1].
Claim 25 is drawn to a method comprises obtaining mass spectrometry data comprising mass spectrometry spectra for each of multiple levels of the mass spectrometry data.  The method comprises applying a header matching filter to identify at least one potential crosslink relating to first level spectra to second level spectra utilizing a plurality of third level spectra.  The method comprises applying mass validation filters to identify whether or not the potential crosslink is a valid crosslink.  The method comprises generating confidence scores for valid crosslinks.  The method comprises taking one or more automated actions based at least in part on the valid crosslink and its confidence score.
Claim 28 is drawn to similar subject matter as claim 25, except claim 28 is drawn to a computer program product.
Claim 1 is drawn to similar subject matter as claim 25, except claim 1 is drawn to an apparatus and the spectra relate to protein interactions.
Claim 2 is further limiting wherein the steps of the claim are iterated.

Claim 7, 27, and 30 are further limiting wherein the mass validation filter is based at least is part on peptide spectrum match data.
The document of McAlister et al. studies mass spectrometry for multiplexed quantitation using multiple frequency notches [title].  Figure 1 and paragraph 9 of McAlister et al. teach three levels of mass spectra for protein mixtures (MS1, MS2, and MS3).  Figure 1B of McAlister et al. aligns/matches the similarities of the mass spectral data (i.e. mass to charge ratios of peptide fragments) using MS3 as a header to link the other to mass spectral levels.  The alignment in Figure 1B of McAlister et al. iteratively occurs for each peptide fragment.  
McAlister et al. does not teach validating the linked data in order to generate a confidence score.
The document of Ng Tari et al. teaches a system and method for entity recognition and linking [title].  Paragraph 33 of Ng Tari et al. teaches validating data that is linked in order to generate a confidence score; this data is automated and recorded on a computer.

With regard to claims 20-21, the spectra of Figure 1B of McAlister et al. are intraprotein recorded on a mass spectrometry system.

With regard to claim 22, the actions of paragraph 33 of Ng Tari et al. are stored in a computer database.

It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the linked mass spectral data of McAlister et al. by use of validating the links in order to generate confidence scores of Ng Tari et al. wherein the motivation would have been that the mathematical validation and confidence scoring of Ng Tari et al. are additional mathematical techniques used to associate different types of data [paragraph 33 of Ng Tari et al.].  There would have been a reasonable expectation of success in combining McAlister et al. with Ng Tari et al. because the validation and confidence scoring of Ng Tari et al. is robust and generally applicable to linked data, including the linked mass spectral data of McAlister et al.

Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive.
On pages 9-10 of the Remarks, applicant comments that this application is part of the PPH program, and the claims have been allowed in other countries.
On page 10 of the Remarks, applicant reiterates independent claim 1 and generally asserts that the prior art does not teach every limitation of the claim.
On pages 10-14 of the Remarks, applicant argues that Figure 1B of McAlister et al. should not be relied upon to teach the vocabulary of the claims.  While the claims use terms such as “header” and “crosslink,” absent a limiting description of these terms in the specification, the meanings of these terms or broadly interpreted to encompass .
In response to applicant's argument that Ng Tari et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both McAlister et al. and Ng Tari et al. are analogously applicable to crosslinking types of data.  The crosslinking technique of Ng Tari et al. is robust and generally applicable to linking data entities, including the mass spectral data entities of McAlister et al.

Allowable Subject Matter
Claims 4-6, 8-19, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest the data manipulations, validations, or PSM limitations of the three levels of mass spectral data recited in the claims.

Related Prior Art

	The prior art of Goodlett et al. [US PGPUB 2012/0145890] teaches methods and systems for mass spectrometry.  While Figures 17-20 illustrate aligning three different levels of mass spectral data, paragraph 86 of Goodlett et al. teaches that the technique is applied to lipids and not proteins.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	
/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        9 May 2021